DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, DNA, cell extracts, single proteins and heat in the reply filed on 5/10/2022 is acknowledged.
Claims 1, 5, 10, 16, 23, 27, 45, 59-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2022.
Priority
	The instant application was filed 07/24/2020  and is a continuation of PCT/US2019/015243 , filed 01/25/2019 and claims priority from provisional application 62622053 , filed 01/25/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes in claim 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 52 recites, “method for identifying a presence or absence of one or more distinct target analytes in a sample, comprising: i) contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs, wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe, wherein said first target binding probe comprises a first specificity determining oligonucleotide, and wherein said second target binding probe comprises a second specificity determining oligonucleotide, wherein said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes; ii) contacting said sample with a detection probe reagent set comprising N distinct bridging probes each comprising a functional substrate binding group, a first bridging probe oligonucleotide complementary to said first specificity determining oligonucleotide of at least one of said N distinct binding probe pairs, and a second bridging probe oligonucleotide complementary to said second specificity determining oligonucleotide of said at least one of said N distinct binding probe pairs; iii) removing unbound bridging probes from said sample; iv) distributing said sample on a substrate such that target-analyte bound bridging probes bind to the surface of said substrate via said functional substrate binding group at spatially separate regions of said substrate; v) performing M cycles of analyte detection, wherein M is greater than 1, thereby generating a signal detection sequence from one or more of said spatially separate regions, wherein said signal detection sequence comprises redundant data for error correction, each cycle comprising: contacting said sample with an ordered probe reagent set comprising X distinct probes each comprising a detectable marker and a sequence complementary to one of said N distinct bridging probes; washing said substrate to remove unbound probes; detecting a presence or absence of a signal from said detectable marker at the spatially separate regions; and if another cycle is to be performed, exposing said substrate to conditions capable of removing said bridging probe from said target analytes; and vi) analyzing the signal detection sequence to identify the presence or absence of the one or more distinct target analytes in said sample.”  
As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

The claims encompass any number of target analytes.  Claim 56 limits the claims to wherein said one or more distinct target analytes comprise a single protein polypeptide, protein complex polypeptide, polynucleotide, toxins, allergens, hormones, steroids, cytokines, or any combination thereof.  Thus the claims encompass an enormous genus of molecules.
Further the claims encompass any first target binding probe and any second target binding group binding probe which can broadly be configured to selectively bind to one of N said as a pair to one of N distinct target analytes.  This encompasses an enormous genus of first target binding probe and any second target binding group binding probe to selectively bind any of the genus of target nucleic acids. 
Further the claims encompass any functional substrate binding group. This is a genus.
	 The specification teaches, “ [0047] "Sample" as used herein includes a specimen, culture, lysate, supernatant or collection from a biological material. Samples may be derived from or taken from a mammal, including, but not limited to, humans, monkey, rat, or mice. Samples may also be derived from plant or microbial organisms. A sample may be an immunoprecipitation of a specimen, culture, lysate, supernatant or collection from a biological material. Samples may include materials such as, but not limited to, cultures, blood, tissue, formalin-fixed paraffin7 embedded (FFPE) tissue, saliva, hair, feces, urine, and the like. These examples are not to be construed as limiting the sample types applicable to the present invention.”
	The specification teaches, “[0019] In some embodiments, said one or more distinct target analytes comprise a polypeptide. In specific embodiments, said polypeptide is a single protein or a protein complex. [0020] In some embodiments, said one or more distinct target analytes is a polynucleotide. In other embodiments, said one or more distinct analytes are toxins, allergens, hormones, steroids, or cytokines.”  
	Thus the claims encompasses single protein polypeptide, protein complex polypeptide, polynucleotide, toxins, allergens, hormones, steroids, cytokines, or any combination thereof from any  mammalian species of microorganism.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
	Bakalar ( The New York Times (2016) ) teaches, “According to a new estimate, there are about one trillion species of microbes on Earth, and 99.999 percent of them have yet to be discovered.”
	Thus the specification teaches the target analyte encompass an enormous genus of potential analyte from a genus of over a trillion different species.
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
	The specification teaches, “The solid substrate can be further functionalized to facilitate immobilization, such as attachment of reactive chemical groups, antibodies, nucleic acid probes, or other functional groups known to those skilled in the art to immobilize analytes. Immobilization can occur through covalent attachment to the substrate or functional group, non-covalent interactions with the substrate or functional group, targeted binding by antibodies, hybridization to nucleic acid probes, or other interactions known to those skilled in the art to immobilize analytes.(0113).
Thus the claims encompass a genus of functional substrate binding groups.
Next it is determined if specification provides a representative number of species of first and second target specific binding probes for the genus target analytes from over  a trillion species and genus of functional substrate binding groups.
The specification provide no specific structure for species of the of first and second target specific binding probes for the genus target analytes from over  a trillion species. 
The specification provide no specific structure of species of the genus of functional substrate binding groups.
Next it is determined whether the specification provides its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics for the of first and second target specific binding probes for the genus target analytes from over  a trillion species.  The answer is no.
Next it is determined whether the specification provides its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics for of species of the genus of functional substrate binding groups. The answer is no.
Thus the claims lack adequate written description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification provides no specific guidance on what structure is required of configured to selectively bind.  Further selectively bind is a relative term and the specification does not provide how to selectively bind from non-selectively bind.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 53 recites, “wherein performing said M cycles of analyte detection generates at least K bits of information per cycle for said N distinct target analytes, wherein said at least K bits of information are used to determine L total bits of information, wherein K x M = L bits of information and L > log2 (N), wherein said L bits of information are used to determine the presence or absence of said N distinct target analytes, wherein K = log2(X), and wherein X <N or X =N.”  The specification teaches, “0064] "Bit" as used herein refers to a basic unit of information in computing and digital communications.”  Claim 53 depends from claim 52 which does not require a computer or digital communication.  Further K is not defined.  The type of information is undefined.  No analysis is define.  Thus it is unclear how the active steps of claim 52 provide computer information and additional .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunaway (US2016/0003809) and Staker (US2015/0330974)
With regards to claim 52, Dunaway discloses a method for identifying a presence or absence of one or more distinct target analytes in a sample (a method for identifying a presence or absence of one or more distinct target analytes in a sample; abstract; paragraphs (0006], [0020]), comprising: i) contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs (comprising contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs; Figure BA; paragraphs (0006], (0020], [0038]), wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe (wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe; Figure BA; paragraphs [0006], [0020], [0038]), wherein said first target binding probe comprises a first specificity determining oligonucleotide (wherein said first target binding probe comprises a first specificity determining oligonucleotide; Figure BA; paragraphs (0020], (0038]), and wherein said second target binding probe comprises a second specificity determining oligonucleotide 
(and wherein said second target binding probe comprises a second specificity determining oligonucleotide; Figure BA; paragraphs (0020], (0038]), wherein said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes (wherein said first and second target binding probes are configures to selectively bind as a pair to one of said N distinct target analytes; Figure BA; paragraphs [0006], (0020], (0038]); ii) contacting said sample with a detection probe reagent set (contacting said sample with a detection probe reagent set; Figure BA; paragraphs (0006], [0020]. (0038]) comprising N distinct bridging probes each comprising a functional substrate binding group (comprising N distinct bridging probes each comprising an affinity tag such as biotin or a sequence (functional substrate binding group); Figure BC; paragraphs (0087], (0097], (0109]), a first bridging probe oligonucleotide complementary to said first specificity determining oligonucleotide of at least one of said N distinct binding probe pairs (a first bridging probe oligonucleotide complementary to said first specificity determining oligonucleotide of at least one of said N distinct binding probe pairs; Figure BC; paragraphs [0020], (0038], (0085]), and a second bridging probe oligonucleotide complementary to said second specificity determining oligonucleotide of said at least one of said N distinct binding probe pairs (and a second bridging probe oligonucleotide complementary to said second specificity determining oligonucleotide of at least one of said N distinct binding probe pairs; Figure SC; paragraphs [0020], (0038], [0085]); iii) removing unbound bridging probes from said sample (removing unbound bridging probes from said sample; paragraphs [0081], [0110], [0169]); iv) distributing said sample on a substrate such that target-analyte bound bridging probes bind to the surface of said substrate via said functional substrate binding group at spatially separate regions of said substrate (distribution said sample on a substrate such that target-analyte bound bridging probes bind to the surface of said substrate via said affinity tag (functional substrate binding group) at spatially separate regions of said substrate; Figure BC; paragraphs [0009], [0087], [0097], [0109]); v) performing M cycles of analyte detection (performing a cycle of analyte detection; paragraphs (0006], [0052]-(0054]), thereby generating a signal from one or more of said spatially separate regions (thereby generating a signal from one or more of said spatially separate regions; paragraphs (0009]. (0054]), each cycle comprising: contacting said sample with a probe reagent set (each cycle comprising contacting said sample with a probe reagent set; paragraphs (0020], (0057]) comprising X distinct probes each comprising a detectable marker and a sequence complementary to one of said N distinct bridging probes (comprising X distinct probes each comprising a detectable marker and a sequence complementary to one of said N distinct bridging probes; Figure BC; paragraphs (0009], (0020], [0038], [0085], [0087]); washing said substrate to remove unbound probes (washing said substrate to remove unbound probes; paragraphs (0081], (0110), (0169]); detecting a presence or absence of a signal from said detectable marker at the spatially separate regions (detecting a presence of absence of a signal from said detectable marker at the spatially separate regions; paragraphs [0009), (0037), (0054]); and if another cycle is to be performed, exposing said substrate to conditions capable of removing said bridging probe from said target analytes; and vi) analyzing the signal to identify the presence or absence of the one or more distinct target analytes in said sample (and analyzing the signal to identify the presence or absence of the one or more distinct target analytes; paragraphs (0006), (0009), (0037), (0054]). 
Dunaway does not disclose wherein M is greater than 1; generating a signal detection sequence, wherein said signal detection sequence comprises redundant data for error correction; an ordered probe reagent set; and analyzing the signal detection sequence .
Starker teachesa method for identifying a presence or absence of one or more distinct target analytes in a sample (a method for identifying a presence or absence of one or more distinct target analytes in a sample; paragraphs (0036), (00461), comprising: i) contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs (comprising contacting a sample suspected of comprising N distinct target analytes with N distinct binding probe pairs; paragraphs [0036), [0046), [0056), (0092), [01071), wherein each of said N distinct binding probe pairs comprises a first target binding probe and a second target binding probe 
(wherein each of said N distinct binding probe pairs comprises a primary antibody that binds the target analyte (first target binding probe) and a secondary antibody that binds the primary antibody (second target binding probe); Figure 6; paragraphs [0056), (0092], [01071), wherein said first and second target binding probes are configured to selectively bind as a pair to one of said N distinct target analytes (wherein said first and second antibodies (target binding probes) are configures to selectively bind as a pair to one of said N distinct target analytes; Figure 6; paragraphs [0036]. [0056], [0092], [0107], [0111]); ii) contacting said sample with a detection probe reagent set (contacting said sample with a detection probe reagent set; paragraphs (0036]. [0046], [01201); iii) removing unbound bridging probes from said sample (removing unbound bridging probes from said sample; paragraphs [0092), [0215]-(02161); v) performing M cycles of analyte detection, wherein M is greater than 1 (performing M cycles of analyte detection, wherein M is greater than 1; paragraphs [0036), (0122), (0139), (01561), thereby generating a signal detection sequence from one or more of said spatially separate regions (thereby generating a signal detection sequence from one or more of said spatially separate regions; paragraphs  [0036), [0127], [01561), wherein said signal detection sequence comprises redundant data for error correction (wherein said signal detection sequence comprises parity (redundant) data for error correction; paragraphs [0044], [0163]-[01651), each cycle comprising: contacting said sample with an ordered probe reagent set (each cycle comprising contacting said sample with an ordered detection probe reagent set; paragraphs (0036), (0046), (01201); washing said substrate to remove unbound probes (washing said substrate to remove unbound probes; paragraphs [0092], [0215)-(02161); detecting a presence or absence of a signal from said detectable marker at the spatially separate regions (detecting a presence of absence of a signal from said detectable tag (marker) at the spatially separate regions; paragraphs (0036]. (0057]); and if another cycle is to be performed, exposing said substrate to conditions capable of removing said bridging probe from said target analytes (and if another cycle is to be performed, exposing said substrate to a stripping buffer at 300 RMP for 1 hour which strips the substrate of all probes (conditions capable of removing said bridging probe from said target analytes); paragraphs [0065)-(0066), (0108]. [02171); and vi) analyzing the signal detection sequence to identify the presence or absence of the one or more distinct target analytes in said sample (and analyzing the signal detection sequence to identify the presence or absence of the one or more distinct target analytes; paragraphs (0036], [0042], (0046), [0127], [01551).
 It would have been prima facie obvious to a one of ordinary skill in the art, prior to the effective filing date of the claims to  modify the teachings of Dunaway to including wherein M is greater than 1; generating a signal detection sequence, wherein said signal detection sequence comprises redundant data for error correction; an ordered probe reagent set; and analyzing the signal detection sequence, as previously as taught by Staker, for providing an ordered probe reagent set that allows one to identify over 10,000 different target analytes, each having its own identifying color sequence (Staker paragraph (0127]).  The artisan would be motivated  to provide more accurate results by reducing the error rate caused by probes failing to bind the correct target by adding additional cycles to obtain additional bits of information (Staker , paragraphs [0162)-(0163].  The artisan would have a reasonable expectation of success as the artisan is merely combining known art methods.
With regards to claim 53, Staker teaches, “0037] The method includes determining from the plurality of signals at least K bits of information per cycle for one or more of the N distinct target analytes, wherein the at least K bits of information are used to determine L total bits of information, wherein K.times.M=L bits of information and L>log 2 (N), and wherein the L bits of information are used to determine a presence or an absence of one or more of the N distinct target analytes.”
With regards to claim 54, Staker teaches the use of DNA ligase to ligate bridign oligonucleotides.  Thus DNA as bridging oligos.   
With regards to claim 55, Dunaway teaches, “[0067] A target protein can be part of a biomolecular sample that contains other components or can be the sole or major component of the sample. A target protein can be a component of a whole cell or tissue, a cell or tissue extract, a fractionated lysate thereof or a substantially purified molecule. The target protein can be attached in solution or solid-phase, including, for example, to a solid surface such as a chip, microarray or bead.”
With regards to claim 56-57, Dunaway teaches, “[0066] Target proteins are the protein detected or measured by binding of a protein probe whose target-specific region(s) recognize thereto. However, the invention encompasses detection of other targets beyond proteins such as nucleic acid, a lipid, a carbohydrate, a small molecule, an organic monomer, or a drug. Nucleic acids that can be analyzed by the methods herein include: double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids, RNA (e.g., mRNA or miRNA) and RNA hairpins.
Claim(s) 58  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunaway (US2016/0003809) and Staker (US2015/0330974) as applied to claim 52-57 above, and further in view of Wang( Environmental Helath and Toxicology (2014) Volume: 29, Article ID: e2014007, 8 pages).
The teachings of Dunaway and Starker are set forth above.
While Starker teaches stripping or removal of probes, they do not specifically teach how to remove the oligonucleotide probes.
However Wang teaches, “DNA denaturation, including heating [1-3], dimethyl sulfoxide (DMSO) [4,5], and sonication [6,7]. In the above methods, the heating at high temperature (e.g., 95°C) is the most common way to denature dsDNA, particularly for polymerase chain reaction (PCR). Sonication and DMSO were also reported as boosting agents for DNA hybridization efficiency [5,7].”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to use heat or denaturing agents to remove the bridging oligonucleotides.  The artisan would be motivated as Wang teaches there are numerous methods to denature (remove) oligonucleotides in DNA analysis methods.   The artisan would have a reasonable expectation of as the artisan is merely using a known method of removing oligonucleotides by denaturation.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634